UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 11-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 The Savannah Bancorp, Inc. Employee Savings and Profit Sharing Plan (Full title of the plan) The Savannah Bancorp, Inc. (Name of issuer of the securities held pursuant to the plan) Georgia 0-18560 58-1861820 (State of Incorporation) (SEC FileNo.) (Tax ID No.) 25 Bull Street, Savannah, GA 31401 (Address of the Plan and Principal Executive Offices of Issuer) Check the appropriate box below if the Form 11-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: (X) Annual reportpursuant to Section 15(d) ofthe Securities Exchange Act of 1934 For the fiscal year ended December 31, 2011. or () Transition report pursuant to section 15(d) of the Securities Exchange Act of 1934 For the Transition period from to. The Savannah Bancorp, Inc. Employee Savings & Profit Sharing Plan Contents Report of Independent Registered Public Accounting Firm 2 Financial Statements 3 Statements of net assets available for benefits 4 Statement of changes in net assets available for benefits Notes to financial statements 5-11 Supplemental Schedule Schedule H, line 4i, schedule of assets (held at year end) 12 Report of Independent Registered Public Accounting Firm The Participants and Administrator of The Savannah Bancorp, Inc. Employee Savings & Profit Sharing Plan We have audited the accompanying statements of net assets available for benefits of the Savannah Bancorp, Inc. Employee Savings & Profit Sharing Plan (the Plan) as of December31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December31, 2011.These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan atDecember31, 2011 and 2010, and the changes in the net assets available for benefits for the year ended December31, 2011,in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole.The accompanying supplemental schedule of assets (held at year end) as of December 31, 2011 is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in our audit of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. Respectfully submitted, /s/Hancock Askew & Co., LLP Savannah, Georgia June 28, 2012 The Savannah Bancorp, Inc. Employee Savings & Profit Sharing Plan Statements of Net Assets Available for Benefits December 31, 2010 ASSETS Investments, at fair value Mutual funds $ $ The Savannah Bancorp, Inc. Stock Fund Total investments Employee and employer contributions receivable - Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. 3 The Savannah Bancorp, Inc. Employee Savings & Profit Sharing Plan Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2011 ADDITIONS TO NET ASSETS Investment income Interest and dividends $ 82,418 Net investment income 82,418 Employee contributions 472,165 Total additions 554,583 DEDUCTIONS FROM NET ASSETS Net depreciation in fair value of investments 765,321 Benefits paid to participants 664,792 Total deductions 1,430,113 Net decrease (875,530) Net assets available for benefits, beginning of year 6,124,469 Net assets available for benefits, end of year $ 5,248,939 The accompanying notes are an integral part of this financial statement. 4 The Savannah Bancorp, Inc. Employee Savings & Profit Sharing Plan Notes to Financial Statements 1. Description of the Plan The following description of The Savannah Bancorp, Inc. Employee Savings & Profit Sharing Plan (the Plan) provides only general information. The Plan Sponsor is The Savannah Bancorp, Inc. (the Company or Sponsor).Participants should refer to the Summary Plan Description for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan of The Savannah Bancorp, Inc. and Subsidiaries.The Plan covers all employees of The Savannah Bancorp, Inc. and Subsidiaries who meet eligibility requirements as defined in the Plan agreement. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), as amended. Eligibility An employee is eligible to participate in the Plan upon the date of hire and attainment of age 21. To receive matching contributions and other employer contributions, the eligible employee must have completed one year of service. One year of service is defined as 1,000 hours of service during a calendar year. Contributions Plan participants may elect to contribute between 1% and 50% of pre-tax annual compensation, as defined in the Plan, up to the maximum allowable under the Internal Revenue Code (IRC). Employees may also contribute amounts representing distributions from other qualified defined contribution plans. The Sponsor may match a discretionary percentage of the eligible participant’s elective deferrals, provided that the participant is employed on the last day of the Plan year unless separation of service during the year was due to death, permanent disability or retirement.Catch-up contributions made by participants are not matched by the Sponsor.The Company may also contribute to the Plan amounts which the Board of Directors deems appropriate.If such additional discretionary contributions are made during the Plan year, they are allocated to the participants on the basis of a fixed amount of their annual compensation. No discretionary matching or profit sharing contributions were made by the Sponsor for the 2011 Plan year. 5 The Savannah Bancorp, Inc. Employee Savings & Profit Sharing Plan Notes to Financial Statements 1. Description of the Plan (cont.) Participant Accounts Each participant’s account balance is credited with the participant’s contributions, the Sponsor’s contributions, and earnings on the participant’s investments in their account.Participants may direct the investment of their account balances into various investment options offered by the Plan.Currently, the Plan offers twenty mutual funds and a unitized stock fund of the Sponsor as investment options for participants. Vesting Participants are immediately vested in their voluntary contributions plus actual earnings thereon. Vesting in the Sponsor’s matching and discretionary profit sharing contributions plus earnings is determined under the following schedule based upon years of service. Years of Service Percentage Vested Less than 2 0% 2 20% 3 40% 4 60% 5 80% 6 100% Payment of Benefits On termination of service due to death, disability or retirement, a participant or their beneficiary may elect to receive either a lump-sum amount equal to the value of the participant’s vested interest in his or her account, or annual installments until the balance is depleted.For termination of service due to other reasons, a participant may receive the value of the vested interest in his or her accounts as a lump-sum distribution. Participants that have not separated from service with the Sponsor may withdraw funds from their vested account balance upon the attainment of age 59½. Additionally, under certain circumstances of financial hardship, a participant is allowed to withdraw funds from the Plan. Plan Termination Although it has not expressed any intent to terminate the Plan, the Company has the right to amend, modify or terminate the Plan at any time subject to the provisions of ERISA.In the event of Plan termination, all participant accounts will become 100% vested.These accounts, which are non-forfeitable, will continue to accrue investment earnings until benefits are paid to the participants in accordance with the terms of the Plan. 6 The Savannah Bancorp, Inc. Employee Savings & Profit Sharing Plan Notes to Financial Statements 1. Description of the Plan (cont.) Administrative Expenses Certain administrative expenses of the Plan are paid directly by the Sponsor. Forfeited Accounts Forfeitures of contributions are allocated amongst participants in the Plan. Forfeited matching contributions are allocated to all participants eligible to share in the allocations in the proportion that each participant’s elective deferrals for the year bears to the elective deferrals of all participants for the year. Forfeitures of all other contributions are allocated to all participants eligible to share in the allocations in the same proportion that each participant’s compensation for the year bears to the compensation of all other participants for the year. Unallocated forfeitures totaled $14,066 and $21,901 at December 31, 2011 and 2010, respectively.In 2011, $21,901 was reallocated to eligible participants. 2. Summary of Significant Accounting Policies Basis of Accounting The financial statements of the Plan are presented on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. Investments Investments in common stock are stated at fair value based upon quoted market prices at year-end. Units or shares of mutual funds (registered investment companies) are stated at fair value based upon the net asset value of shares quoted at market prices in an active market held by the Plan at year-end. Payment of Benefits Benefits to participants are recognized as a deduction from net assets when paid. 7 The Savannah Bancorp, Inc. Employee Savings & Profit Sharing Plan Notes to Financial Statements 3.
